Citation Nr: 1824605	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-33 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an effective date prior to November 12, 2013, for the grant of service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a traumatic brain injury (TBI).

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right ankle disability.  

4.  Entitlement to service connection for a right ankle disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and fiancé 


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 2000 to April 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  In August 2016, the Veteran had a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is in the claims file.

Subsequent to the most recent statement of the case, additional evidence was added to the claims file.  However, RO review of such evidence was waived in an October 2016 statement.  Therefore, the Board can proceed.  

In order to establish jurisdiction over the issue of entitlement to service connection for a right ankle disability, the Board must first consider whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. § 5108 (West 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  

A claim of entitlement to service connection for anxiety has been raised by the record.  The Veteran filed a service connection claim for PTSD in February 2009.   However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (February 2009), the United States Court of Appeals for Veterans Claims clarified how the Board should analyze claims for PTSD and other acquired psychiatric disabilities.  As emphasized in Clemons, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  A January 2009 VA treatment record noted the Veteran had an anxiety disorder related to childhood trauma and combat trauma.  The RO did not, however, consider whether service connection should have been granted for anxiety, but only denied PTSD.  As such, the pending 2009 claim for service connection for anxiety has never been adjudicated by the Agency of Original Jurisdiction (AOJ), so the Board does not have jurisdiction over it.  It is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The issues of entitlement to service connection for a TBI and right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO's denial of service connection for PTSD in April 2009 is final.  

2.  The Veteran did not contact VA with regard to his PTSD claim until he filed the second claim in November 2013; nothing in the file could be construed as an earlier informal claim for service connection for PTSD.

3.  In an unappealed rating decision, dated in April 2009, the RO denied service connection for a right ankle disability.  

4.  Additional evidence received since the April 2009 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's service connection claim. 




CONCLUSIONS OF LAW

1.  An effective date earlier than November 12, 2013, is not warranted for the award of service connection for PTSD.  38 U.S.C. §§5107, 5110(2012); 38 C.F.R. §§ 3.155, 3.157 (2014); 38 C.F.R. §§ 3.102, 3.105, 3.151, 3.156, 3.400, 20.302, 20.1103 (2017).

2.  The April 2009 rating decision denying service connection for a right ankle disability is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

3.  Evidence received since the April 2009 rating decision is new and material to the service connection claim for a right ankle disability, therefore, the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Also, neither the Veteran nor his representative has raised any issues concerning the hearing held before the undersigned with respect to the claims currently on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The discussion below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

Earlier Effective Date

The Veteran asserts that he is entitled to an effective date prior to November 12, 2013, for the grant of service-connection for PTSD.  Specifically, asserting that the effective date should be his original date of claim in 2009.  

On February 11, 2009, the Veteran filed a service connection claim for PTSD.  It was subsequently denied in an April 2009 rating decision, which found the medical evidence of record failed to show that his disability had been clinically diagnosed.  The Veteran was notified of the decision, and of his appellate rights, but did not disagree or submit additional evidence within one year of the rating decision.  Therefore, the Board finds the April 2009 rating decision final.  

The Board acknowledges the Veteran's contention during the Board hearing that he never received notice of the April 2009 rating decision.  Specifically asserting that he moved in March or April 2009 and did not recall informing VA of his change of address.  There is a presumption of regularity that VA properly discharged official duties by mailing a copy of a VA decision to the last known address of the claimant and the claimant's representative, if any, on the date that the decision is issued.  See Woods v. Gober, 14 Vet. App. 214, 220-21 (2000); see also Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (applying the presumption of regularity to official duties of the RO).  The claimant may rebut that presumption by submitting "clear evidence to the effect that VA's regular mailing practices are not regular or that they were not followed.  The burden then shifts to the Secretary to establish that the VA decision was mailed to the claimant."  See Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).  Absent evidence that the claimant notified VA of a change of address and absent evidence that any notice sent to the claimant at his last known address has been returned as undeliverable, VA is entitled to rely on that address.  See Cross v. Brown, 9 Vet. App. 18, 19 (1996).

In this case, the Board finds the presumption of regularity on behalf of VA has not been rebutted.  First, VA's obligation is to notify him at his last known address.  38 U.S.C. § 7105A (a).  It is the Veteran's responsibility to ensure VA has his proper address and the Veteran reported he did not recall whether he informed VA of his change of address.  Moreover, the notifications of the April 2009 rating decision went to both the Veteran and his representative.  The notice letter was not returned as undeliverable.  Where, as here, the claims file indicates mail was sent to the Veteran's address of record, the Board relies on the presumption of regularity to conclude that it was.  Miley v. Principi, 366 F.3d 1343, 1346-47 (Fed.Cir. 2004).  Clear evidence is required to rebut the presumption of regularity.  Miley, 366 F.3d at 1347.  The Veteran has not presented any such evidence.  

On November 12, 2013, the Veteran filed a claim to reopen service connection for PTSD and was subsequently granted service connection in an April 2014 rating decision, with the effective date of November 12, 2013.  

In general, the effective date of an award based on an original claim for benefits is based on the filing of a claim for such benefits.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.151.  See Wells v. Derwinski, 3 Vet. App. 307 (1992).  Benefits are generally awarded based on the date of receipt of the claim.  38 C.F.R. § 3.1(r), 3.400.  Specifically with respect to a claim reopened after final disallowance, such as the PTSD claim at issue here, governing regulation provides that the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  All effective date determinations must be based upon the facts found, unless otherwise specifically provided.  38 U.S.C.A. §§ 5101, 5110; 38 C.F.R. § 3.400.

The regulation pertaining to new and material evidence provides several exceptions to these rules.  When new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, such evidence will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Similarly, the receipt of any service records which had been in existence at the time of the denial but not associated with the claims file will trigger a de novo review as well.  If benefits are then granted, the award will be effective on the date entitlement arose or on the date VA received the previously-denied claim.  38 C.F.R. § 3.156.

In this case, the provisions of 38 C.F.R. § 3.156 do not apply because the Veteran did not submit any new and material evidence within one year of the prior denial of service connection for PTSD.  When the claim was ultimately granted, the new and material evidence was not a service record which had previously been in existence; rather, the new evidence consisted of a VA examination that showed a diagnosis of PTSD related to the Veteran's military service.  Although the Veteran submitted VA treatment records from 2008-2009, he did not submit such records until 2016.  This does not fall under 3.156(b) because such information did not come in until years after the April 2009 appeal period.  

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments implement the concept of an intent to file a claim for benefits, which operates similarly to the informal claim process, but requires that the submission establishing a claimant's effective date of benefits must be received in one of three specified formats.  The amendments also eliminated the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims under 38 C.F.R. § 3.157.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).  The amendments apply only to claims filed on or after March 24, 2015.   Because the Veteran's claim for an earlier effective date was received by VA prior to that date, the former regulations apply, as provided below.

As to what constitutes a claim, a claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1 (p); 3.155 (2014).  Any communication or action from a claimant indicating an intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155 (a) (2014).  Further, under 38 C.F.R. § 3.157 (b)(1) (2014), a report of examination or hospitalization may constitute an informal claim.  However, the Court has held that this regulation only applies to a particular group of claims.  See Pacheco v. Gibson, 27 Vet. App. 21 (2014) (en banc) (construing ambiguity contained in § 3.157 as applying to a previous disallowance for a service-connected disability not being compensable in degree); see Sears v. Principi, 16 Vet. App. 244, 249 (2002) (finding that § 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  Specifically, VA medical records are not accepted as informal claims for disabilities where service connection has not been established, since the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006).  Here, even if the Veteran's VA clinic records after 2009 but prior to 2013 show diagnosis of and treatment for PTSD, these records cannot constitute a formal or informal claim under 38 C.F.R. § 3.157 (b)(1).  

The Veteran has not identified any request for service connection for PTSD after April 2009 but prior to the currently-assigned November 12, 2013, effective date.  Upon review of the record, the Board finds no such communication to VA by the Veteran.  This includes review of VA treatment records and the Veteran's correspondence to VA.  

Thus, in these circumstances, the earliest possible effective date for the award of service connection for PTSD is November 12, 2013; the date the Veteran's claim to reopen his PTSD claim was received by VA.  Governing law dictates that it is the later of the two dates, when a claim is filed vs. when entitlement arose, which must be chosen as the effective date when a grant of service connection is implemented.  As explained above, the law does not provide for an earlier effective date in this case.  

The Board acknowledges the Veteran's contention that he was diagnosed with PTSD at the time of the April 2009 rating decision and submitted VA treatment records revealing he was placed in PTSD mental health groups in 2008-2009.   However, as noted above, the April 2009 rating decision was final and the only other legal method to attack a final decision is to file a motion to review the final decision based upon clear and unmistakable error.  38 C.F.R. § 3.105(a).  Neither the Veteran nor his representative has done so.  His representative is well-versed in veterans' law and presumably if he intended to raise an allegation of CUE, he would have done so in his filings disagreeing with the effective date assigned, but he did not.  Therefore, there is no current CUE motion pending.  Such motions have specific pleading requirements which have not been met here.

New and Material

The Veteran asserts service connection for a right ankle disability.  The RO denied the claim in April 2009, finding no diagnosis of a chronic right ankle disability or medical evidence showing continuity of this disability since active duty service.  As the Veteran did not file a timely notice of disagreement, or submit new and material evidence within one year, the April 2009 rating decision became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

As noted above, the Board must address whether new and material evidence has been received sufficient to reopen the Veteran's service connection claim regardless of the RO's decision to reopen the claim.  See Jackson v. Principi, supra.  

Under 38 U.S.C. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

A piece of evidence submitted subsequent to the April 2009 rating decision includes a November 2008 VA treatment record revealing complaints of right ankle pain.  The Board finds this statement relates to an unestablished fact, namely establishing continuity of this disability since active duty service.  For the aforementioned reasons, the evidence for his claim of a right ankle disability is both new and material, and the claim must be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. 3.156(a).


ORDER

An effective date earlier than November 12, 2013, for the award of service connection for PTSD is denied.

The service connection claim for a right ankle disability is reopened.  


REMAND

The Veteran claims service connection for a TBI, specifically, contending he was involved in an IED blast that resulted in memory loss, headaches, and ringing in his ears.  The Board notes the Veteran's combat experience in Iraq warrants consideration of the presumption under 38 U.S.C. § 1154(b), which establishes an in-service trauma (i.e. an injury consistent with the circumstances of his service).  His service treatment records reveal he complained of headaches (see December 2003 post-deployment health assessment) and confusion and dizziness (see June 2000 record).  Post-service records also reveal complaints of headaches.  See November 2008 VA treatment record.  The Veteran has not been afforded a VA examination regarding the possible nature and etiology of his claimed TBI or TBI residuals.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, a remand is warranted.

The Veteran also claims service connection for a right ankle disability.  As noted above, the Veteran was conceded to have combat experience in Iraq.  Additionally, service treatment records reveal he complained of a sore ankle and was assessed with a sprained ankle in October 2003 and on his December 2003 post-deployment health assessment he notes he was recovering from a fractured ankle.  Post-service records reveal complaints of right ankle pain.  See November 2008 VA treatment record.  The Veteran has not been afforded a VA examination regarding the possible nature and etiology of his claimed right ankle disability.  McLendon 20 Vet. App. 79.  As such, a remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the record all VA treatment records from the St. Cloud VAMC since 2016.  

2.  Then, schedule the Veteran for a TBI examination to assist in determining the nature and etiology of the claimed TBI disorder.  Follow the procedures for ensuring the examination is with the appropriate specialist for a TBI claim.

All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents therein in connection with the examination, and the examination report should reflect that such a review was conducted.  

The examiner should then address the following:

(a)  State whether the Veteran has any currently diagnosed TBI residuals.

(b)  Then, if residuals of a TBI are diagnosed, state whether it is at least as likely as not (50 percent or greater probability) that the residuals are related to service, to include his conceded combat exposure and in-service complaints of headaches, confusion, and dizziness. 

3.  Also, schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset, and etiology of his claimed right ankle disability.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents therein in connection with the examination, and the examination report should reflect that such a review was conducted.  The examiner should then address the following

(a)  State whether the Veteran has a current right ankle disability.  

(b)  Then, if a current right ankle disability is diagnosed, state whether it is at least as likely as not (50 percent or better probability) that the Veteran's currently diagnosed right ankle disability was incurred in or as a result of a disease or injury sustained during active duty service.  The examiner should specifically discuss the Veteran's in-service ankle complaints and treatment.  

(c)  If the examiner determines the Veteran does not have a current right ankle disability, then the examiner should describe any functional impairment in earning capacity caused by the right ankle.  

The examiner is requested to provide a rationale for any opinions provided.  If the examiner is unable to answer the questions presented without resort to speculation, he or she should so indicate the reason.

4.  After completing the above and any other development deemed necessary, readjudicate the remanded issues.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


